LOTTINGER, Judge.
This is a suit for damages in the amount of $3,858.74, resulting from an accident between a bus belonging to petitioner and a truck belonging to defendant. The Lower Court awarded judgment in favor of defendant and dismissed petitioner’s suit. Petitioner has taken an appeal to this Court.
The only claim made by petitioner herein is a claim for property damages in the amount of $3,858.74. There is no claim,whatsoever, for personal injuries.
Article 7, Section 10 of the Constitution of the State of Louisiana, LSA provides, in part, that the Supreme Court
“ * * * shall have appellate jurisdiction in civil suits where the amount in dispute, or the fund to be distributed, irrespective of the amount therein claimed, shall exceed two thousand dollars exclusive of interest, except in suits for damages for physical injuries to, or for the death of a person, or for other damages sustained by such person or his heirs or legal representatives, arising out of the same circumstances ; * * * ”
The record discloses that the amount of damages in question here comes within the appellate jurisdiction of the Supreme Court. The matter does not come within one of the exceptions as provided in the constitution. The record does not disclose that the amount of damage claimed by petitioner is “padded” nor that there has been a reduction in the said amount. Wall v. United Gas Public Service Company, La.App., 171 So. 497.
The clear wording of the Constitution discloses that this appeal should have been lodged with the Supreme Court, and there will be judgment herein accordingly.
It is therefore ordered, adjudged and decreed that this appeal be, and it is hereby, transferred to the Supreme Court of Louisiana to be disposed of according to law, the transfer to be made within sixty days after this judgment becomes final, and if not so made, then the appeal is to be deemed dismissed. Appellants are to pay the cost of appeal in this court; and the remaining costs to await final determination of the matter.
Transferred to Supreme Court.